Citation Nr: 1629060	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967. 

This appeal came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current tinnitus began during active service.  Specifically, he asserts that he was exposed to acoustic trauma coincident to his duties as a "loader" in the United States Navy, as he was stationed aboard the USS Henley, DD-762, in the Republic of Vietnam, and exposed to live weapons fire during such time.  He further reported that he experienced ringing in his ears since service.  In this regard, the Veteran's service personnel records demonstrate that he is the recipient of several awards, including the National Defense Service Medal, Vietnam Service Medal with Bronze Star, the Vietnam Campaign Medal, and the Navy Commendation Medal with Combat 'V.'  These records also demonstrate that the Veteran had active service in Vietnam for over one year and nine months during the Vietnam War, as well as service aboard the USS Hensley.  
Service treatment records include the report of a January 1964 induction examination, which is negative for complaints, treatment, or a diagnosis of tinnitus.  
The report of a December 1967 separation examination is negative for a diagnosis of tinnitus. 

Post-service records include the report of a May 2010 VA examination.  The Veteran reported that he was exposed to loud weapons during service as a result of his duties as a "loader" and "gunner."  He further explained that while aboard the Destroyer he did not wear any hearing protection.  He denied any post-service occupational or recreational noise exposure, although he indicated that he worked as a fireman for 21 years following separation from service.  He stated that he experienced constant ringing in his ears since service.  The examiner diagnosed tinnitus.  The examiner found that there was no "documentation" of tinnitus in the 42 years since the Veteran's discharge from service.  The examiner concluded that he could not render an opinion as to the etiology of the Veteran's current tinnitus without resorting to speculation.  

The Board finds the May 2010 VA examination inadequate for adjudication purposes.  In this regard, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, although the Veteran's treatment records are silent for any complaints, treatment, or diagnoses of tinnitus; the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, the May 2010 opinion is of no probative value.  

In sum, the Veteran's history of noise exposure in service is consistent with serving as a loader and gunner aboard the aforementioned destroyer, and his statements as to the onset of his tinnitus are competent and credible evidence.  Tinnitus is a subjective sensation, which lay evidence is competent to describe, to include the time of onset.  In addition, the Veteran has presented credible written statements regarding his in-service incurrence of noise exposure and tinnitus.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 


REMAND

Additional development is required before the remaining issue on appeal is adjudicated; specifically, another VA medical opinion is necessary, for the reasons discussed below.  

The Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as a loader and a gunner aboard the USS Hensley, in Vietnam.  

Service treatment records include a January 1964 induction examination, which includes an audiogram, as well as a finding noting "defective hearing."  The Veteran was given an H-2 profile upon entry into service; thus he received a "2" under the H in the PULHES.  (The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The report of the December 1967 separation examination is negative for complaints or a diagnosis of hearing loss.  The examiner performed the Whispered Voice test, which resulted in 15/15 for each ear.

The Veteran underwent a VA examination in May 2010, during which the examiner diagnosed bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's service treatment records "clearly" documented preexisting hearing loss on entrance examination, but also noted that no other hearing test was done until 2010.  The examiner indicated that the question to be considered was whether or not the Veteran's preexisting hearing loss was "aggravated" by active service.  The examiner conceded that the Veteran experienced loud noise exposure during service; however, he also noted that the Veteran worked as a fireman for 21 years after separation from service, and found that the current test results also appeared typical for a fireman.  The examiner concluded that he could not render an opinion without resorting to speculation. 

The Board finds the May 2010 VA examination inadequate for adjudication purposes.  In this regard, the hearing loss noted on the Veteran's entrance examination for his right ear does not constitute a preexisting disability as per 38 U.S.C.A. § 1111 (2015).  Upon entrance into service, the Veteran's puretone thresholds (pre-1967 ASA units converted to ISO-ANSI units) at 500 through 4000 Hertz were elevated, bilaterally.  The Veteran's hearing pattern for his right ear, however, did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385 (2015).  Therefore, the Board finds that the presumption of soundness applies with regard to the right ear.  See McKinney v. Mcdonald, 2016 WL 932820 (U.S. Vet. App. Mar. 11, 2016).  As such, the case must be remanded for another VA opinion in order to determine whether the Veteran's current bilateral hearing loss was incurred in or is related to his active service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified.

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the May 2010 opinion, if available.

The examiner should review the entire record, including service treatment records.  The examiner should presume that the Veteran had no right ear hearing loss disability on entrance into service.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service.  Regarding the left ear, the examiner should opine whether there was any aggravation of a pre-existing hearing loss disability.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss.

For purposes of the opinions, the examiner should consider the history provided by the Veteran.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


